FILED
                           NOT FOR PUBLICATION
                                                                            DEC 15 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALHARETH ALOUDI, individually and                No.   16-15876
on behalf of all others similarly situated,
                                                 D.C. No. 4:15-cv-00882-HSG
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

INTRAMEDIC RESEARCH GROUP,
LLC,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                    Argued and Submitted November 15, 2017
                            San Francisco, California

Before: BERZON and FRIEDLAND, Circuit Judges, and SESSIONS,** District
Judge.

      Alhareth Aloudi appeals the district court’s dismissal of his complaint

challenging the advertising representations on the packaging of JavaSLIM, a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
purported weight loss pill manufactured and sold by Intramedic Research Group,

LLC. We affirm.

      1. Aloudi alleges that Intramedic’s representation that JavaSLIM is

“clinically proven” to provide a “significant reduction in actual body mass index

(BMI)” is false.

      Under California law, private litigants can bring claims alleging that an

advertising representation is actually false or misleading. See Cal. Bus. & Prof.

Code §§ 17200, 17500. By contrast, private litigants may not sue advertisers

claiming that advertising representations lack substantiation. Nat’l Council

Against Health Fraud, Inc. v. King Bio Pharm., Inc., 107 Cal. App. 4th 1336, 1345

(Cal. Ct. App. 2003); see also Kwan v. SanMedica Int’l, 854 F.3d 1088, 1096–97

(9th Cir. 2017). It is an unsettled question of California law whether “clinical

proof” representations can give rise to a cognizable actual falsity claim absent

affirmative evidence that the underlying substantive representation is false.

Compare McCrary v. Elations Co., No. 13-CV-00242 JGB (OPx), 2013 WL
6403073, at *9-10 (C.D. Cal. July 12, 2013) (permitting a private litigant to

challenge a representation of clinical proof), with Engel v. Novex Biotech LLC, No.

14-CV-03457-MEJ, 2015 WL 846777, at *6 (N.D. Cal. Feb. 25, 2015)

(determining that a private plaintiff’s challenge to a “clinically proven”


                                           2
representation was a prohibited lack of substantiation claim), aff’d 689 F. App’x

510 (9th Cir. 2017).

      We need not decide that question here. Assuming that Aloudi could bring

an actual falsity challenge to Intramedic’s representation of clinical proof, his

complaint did not allege sufficient facts to support a claim that that representation

was actually false.

      Allegations that a company made fraudulent misrepresentations are subject

to Rule 9(b)’s requirement that the parties state their claims “with particularity.”

Fed. R. Civ. P. 9(b). At most, Aloudi alleged that the report on green coffee bean

extract by Joe Vinson (“Vinson report”) was a “clinical trial” that Intramedic

referred to and was fraudulent. But Aloudi did not plausibly and specifically allege

that the compound in the Vinson report was the same as the functional compound

in JavaSLIM. Nor did Aloudi allege facts showing the Vinson report had to be the

sole basis for Intramedic’s assertion of clinical proof; conclusory assertions that the

Vinson report alone was “[t]he purported ‘clinical proof,’” without facts to support

that conclusion, are insufficient. Even after multiple chances to amend, Aloudi did

not, for example, allege that he searched the available scientific literature in a

comprehensive manner and found no study that could support Intramedic’s claims.

Therefore, assuming an actual falsity challenge to a representation of clinical proof


                                            3
is permissible, Aloudi’s challenge to Intramedic’s “clinically proven”

representation does not state a cognizable claim for actual falsity.

      2. Aloudi also challenges Intramedic’s substantive representation that

JavaSLIM produces weight loss. The complaint fails to state a sufficiently

plausible or specific claim of actual falsity. Under California law, “[t]he falsity of .

. . advertising claims may be established by testing, scientific literature, or

anecdotal evidence.” King Bio, 107 Cal. App. 4th at 1348.

      First, Aloudi alleges conclusorily that rapid weight loss is “medically

impossible without drastic medical intervention or serious illness,” and that “if

chlorogenic acid actually caused ‘rapid and significant weight loss’ every customer

in line at Starbucks would be supermodel-thin,” as chlorogenic acid, JavaSLIM’s

weight loss ingredient, may be found in larger quantities in regular brewed coffee

than in JavaSLIM. Aloudi’s complaint also refers to a mouse study allegedly

showing that chlorogenic acid contributes to increased insulin resistance and fatty

liver disease. None of these allegations involves scientific testing of the actual

JavaSLIM product or a product with the same active ingredients as JavaSLIM, in a

dose similar to that in JavaSLIM. See id.

      Finally, seeking to rely on anecdotal evidence, Aloudi alleges that

Intramedic’s representations that JavaSLIM causes weight loss are false because he

                                            4
personally did not lose weight after taking the product as directed. As JavaSLIM’s

label acknowledged that “[i]ndividual results will vary” and that “no product or

program will work for everyone,” JavaSLIM’s failure to produce weight loss in a

single individual is insufficient to show the falsity of Intramedic’s advertising

assertion. Moreover, even if the failure to produce weight loss in one individual

were sufficient to show the actual falsity of the representation, Aloudi has not

pleaded sufficient plausible and specific factual allegations to support his claim.

For example, Aloudi’s complaint does not indicate his daily caloric consumption

or metabolic activity before and while taking JavaSLIM.

      Aloudi failed to state an actual falsity claim with regard to either

Intramedic’s representations of clinical proof or its representations of weight loss

efficacy. The district court’s dismissal of Aloudi’s second amended complaint is

AFFIRMED.




                                           5